DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 25, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-13, 16-16, 18 and 20-23 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Double Patenting Rejection

Applicant’s arguments, see page 9, line 21 through page 10, line 4, and the terminal disclaimer, filed August 25, 2022, with respect to the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,308,647 have been fully considered and are persuasive. The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,308,647 has been withdrawn.

Rejection under 35 U.S.C. §112(b)

Applicant’s arguments, see page 10, line 5 through line 8, and the amendment to independent claims 1, 7 and 8, filed August 25, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. §112(b) has been withdrawn.
Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 10, line 10 through page 10, line 22, and the amendment to independent claims 1, 7 and 8, filed August 25, 2022, with respect to the rejection of claims 1, 7 and 8 under 35 U.S.C. §102(a)(1) as being anticipated by Hougui (U.S. Patent Application Publication No. US 2013/0093944 A1) have been fully considered and are persuasive. The rejection of claims 1, 7 and 8 under 35 U.S.C. §102(a)(1) as being anticipated by Hougui (U.S. Patent Application Publication No. US 2013/0093944 A1) has been withdrawn.

Allowable Subject Matter
Claims 1-13, 15-16, 18 and 20-23 are allowed.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adiletta (‘217) and (‘276), Chow, Lee and Kol all disclose systems similar to applicant’s claimed invention.  








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 29, 2022